Case 2:20-cv-01437-ODW-AS Document 84-6 Filed 08/10/20 Page 1 of 4 Page ID #:1982




                         EXHIBIT E
    Case 2:20-cv-01437-ODW-AS Document 84-6 Filed 08/10/20 Page 2 of 4 Page ID #:1983


Jenira Velez

From:                            Vanessa <Vanessa@asaplegal.com>
Sent:                            Monday, August 10, 2020 9:26 AM
To:                              Desiree N. Murray
Subject:                         [EXT] RE: 31285210 RE: Service on Rahel Garcia


Control Number: 31285210
Reference: MATIN V LA LUZ DEL
Service Type: SDPRSS
Case Number: 2:20-CV-01437
Case Name: MARTIN V LA LUZ DEL
Documents: S&C




8.7 @ 1811- NO ASNWER AT THE DOOR
8.8 @ 0759AM- NO ACCESS TO FRONT DOOR, FRONT GATE
       WAS LOCKED.
8.9 @ 1203PM NO ANSWER AT THE DOOR AGAIN, SERVER HEARD
       TV ON INSIDE, NO ONE CAME TO THE DOOR.

***** please advise if you would like us to continue with attempts-also I would suggest a stake-out since they are
Evading service already.




THANK YOU!


Vanessa Padilla
Process Department
ASAP LEGAL, LLC
404 W. 4th Street, Suite B
Santa Ana, CA 92701
T 714.543.5100
Email: vanessa@asaplegal.com




                                                          1
    Case 2:20-cv-01437-ODW-AS Document 84-6 Filed 08/10/20 Page 3 of 4 Page ID #:1984



From: Desiree N. Murray <DMurray@GGTrialLaw.com>
Sent: Monday, August 10, 2020 8:50 AM
To: Vanessa <Vanessa@asaplegal.com>
Subject: RE: 31285210 RE: Service on Rahel Garcia

Thank you!

From: Vanessa <Vanessa@asaplegal.com>
Sent: Monday, August 10, 2020 8:49 AM
To: Desiree N. Murray <DMurray@GGTrialLaw.com>
Subject: [EXT] 31285210 RE: Service on Rahel Garcia

Good morning,

The server has not answered yet, I will continue to reach out.




THANK YOU!


Vanessa Padilla
Process Department
ASAP LEGAL, LLC
404 W. 4th Street, Suite B
Santa Ana, CA 92701
T 714.543.5100
Email: vanessa@asaplegal.com




From: Desiree N. Murray <DMurray@GGTrialLaw.com>
Sent: Monday, August 10, 2020 7:32 AM
To: Vanessa <Vanessa@asaplegal.com>
Subject: Service on Rahel Garcia

                                                            2
     Case 2:20-cv-01437-ODW-AS Document 84-6 Filed 08/10/20 Page 4 of 4 Page ID #:1985
Hi Vanessa,

Do we have any update on service on Rahel from over the weekend? Thanks!

Desiree N. Murray
Greenberg Gross LLP | 650 Town Center Drive, Suite 1700 | Costa Mesa, California 92626
Tel 949.383.2775 | Fax 949.383.2801
DMurray@GGTrialLaw.com | www.GGTrialLaw.com




This email may contain privileged and/or confidential information. If you are not an intended recipient of this email, please delete it, notify us
immediately at postmaster@ggtriallaw.com, and do not use or disseminate such information.
This email may contain privileged and/or confidential information. If you are not an intended recipient of this email, please delete it, notify us
immediately at postmaster@ggtriallaw.com, and do not use or disseminate such information.




                                                                           3
